DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II and Species A in the reply filed on 11/23/22 is acknowledged.
Claims 6-7 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/22.
Specification
The disclosure is objected to because of the following informalities: “For example, as shown in Fig.2A, mating structure 226” In page 12, paragraph [0033] of the specification, the mating structure 226 is shown in Fig.3, instead of 2A.   
“At least one feature” removably couple the distal tip” in claim 1 is not clearly supported in the specification.  The specification uses this language “features” in numerous cases. It is not sure if this features are one or more mating components140 in paragraph [0031] of US-Pub.20210315446 or something else, and requires corrections.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “106” in drawings 6A-B, is not disclosed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities: ”Detachably coupling” in line 1 should be “detachably coupling”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“lighting element” in claims 1, 2, 16, 19 and 20 as described in a paragraph [0022] of US-Pub.20210315446.
“viewing element” in claims 1, 2, 16, 19 and 20 as described in a paragraph [0022] of US-Pub.20210315446.
“at least one feature” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states “at least one peg extending from a proximal surface thereof”, and it is not clear whether or not this is the “at least one feature configured to removably couple the distal tip to a shaft” in claim 1, or if it is additional/different feature. Clarification/correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Azarbarzin et al. (US 20080262302) in view of Levy et al. (US 20130172670) and in further view of Jenkins (US 20180333044).	
 Regarding Claim 1, Azarbarzin et al. teach a medical device comprising: wherein a wall (wall 275) of the working channel (Figs.2C, [0059] lumen 270 serves as a working channel for passage of surgical instruments) defines at least one additional lumen (Fig.2C, ports 260, 261, 250, 275), 
and at least one of a wire, a cable, or a conduit passing through the at least one additional lumen (Fig.2C, ports 260, 261, 250, 275; an irrigation port 260, drainage port 261 and pressure sensing port 210a).
However, Azarbarzin et al. do not teach a distal tip having: a viewing element, a lighting element, and at least one feature configured to removably couple the distal tip to a shaft; a working channel coupled to the distal tip and defining a central lumen configured to receive a tool.
Levy et al. teach a distal tip (302) having: a viewing element (Fig.3, camera 338), a lighting element (Fig.3, light source 340), 
and at least one feature (308) configured to removably couple the distal tip (302) to a shaft (307); 
a working channel (316) coupled to the distal tip (Fig.3, [0055]-[0056] section 316 is inserted into a corresponding channel 324) and defining a central lumen (channel 320) configured to receive a tool (Fig.3. [0055] a surgical tool (not shown) to pass through a working channel extending from the shaft through channel 320). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Azarbarzin et al. to have a distal tip having: a viewing element, a lighting element, and at least one feature configured to removably couple the distal tip to a shaft; a working channel coupled to the distal tip and defining a central lumen configured to receive a tool as taught by Levy et al. in order to provide a removable section having lighting feature and capturing images ([0056] of Levy et al.). The modified device of Azarbarzin et al. in view of Levy et al. will hereinafter be referred to as the modified device of Azarbarzin et al. and Levy et al.
The modified device of Azarbarzin et al. and Levy et al. teach the feature as discussed above, but does not teach wherein the working channel is configured to be removably inserted into the shaft.
Jenkins teaches wherein the working channel is configured to be removably inserted into the shaft (Figs.1A-1C, [0038]-[0041] surgical instrument 100 including a removable working channel 200; [0051]-[0053] distal end of the removable working channel 200 may be configured to releasably couple with the one or more coupling members 122 of the surgical instrument 100).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Azarbarzin et al. and Levy et al. to have wherein the working channel is configured to be removably inserted into the shaft as taught by Jenkins in order to provide removable working channel within the instrument and releasably coupled to distal portion ([0051]-[0053] of Jenkins). The modified device of Azarbarzin et al. in view of Levy et al. and in further view of Jenkins will hereinafter be referred to as the modified device of Azarbarzin et al., Levy et al. and Jenkins.
Regarding Claim 5, the modified device of Azarbarzin et al., Levy et al. and Jenkins teach the claimed invention as discussed above concerning claim 1, and Azarbarzin et al. teach wherein the wall of the working channel defines at least two additional lumens (Fig.2C, ports 260, 261, 250, 275).
Regarding Claim 8, the modified device of Azarbarzin et al., Levy et al. and Jenkins teach the claimed invention as discussed above concerning claim 1, and Levy et al. teach wherein the distal tip (302) has at least one peg (308) extending from a proximal surface thereof (Fig.3), 
wherein the peg (308) is configured to couple the distal tip to the shaft (Fig.3, [0051]  elongated section 308 may end with a connector, wherein recess 312 contains a corresponding connector, such that when elongated section 308 is entered into recess 312 the two connectors connect such that power or data can flow between the endoscope and camera 304).
Regarding Claim 16, Azarbarzin et al. teach a medical device comprising: wherein a wall (wall 275) of the working channel defines at least one additional lumen (Figs.2C, [0059] lumen 270 serves as a working channel for passage of surgical instruments) defines at least one additional lumen (Fig.2C, ports 260, 261, 250, 275),
and wherein the at least one additional lumen is configured to be in fluid communication with the nozzle (Fig.2C, ports 260, 261, 250, 275; an irrigation port 260, drainage port 261 and pressure sensing port 210a).
However, Azarbarzin et al. do not teach a distal tip having: a viewing element, a lighting element, and a nozzle; a working channel coupled to the distal tip and defining a central lumen configured to receive a tool.
Levy et al. teach a distal tip (302) having: a viewing element (Fig.3, camera 338), a lighting element (Fig.3, light source 340), and a nozzle (Fig.3, 344),
a working channel (316) coupled to the distal tip (Fig.3, [0055]-[0056] section 316 is inserted into a corresponding channel 324) and defining a central lumen (channel 320) configured to receive a tool (Fig.3. [0055] a surgical tool (not shown) to pass through a working channel extending from the shaft through channel 320). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Azarbarzin et al. to have a distal tip having: a viewing element, a lighting element, and a nozzle; a working channel coupled to the distal tip and defining a central lumen configured to receive a tool as taught by Levy et al. in order to provide a removable section having fluid injecting, lighting feature and capturing images ([0056] of Levy et al.). The modified device of Azarbarzin et al. in view of Levy et al. will hereinafter be referred to as the modified device of Azarbarzin et al. and Levy et al.
The modified device of Azarbarzin et al. and Levy et al. teach the feature as discussed above, but does not teach wherein the working channel is configured to be removably inserted into the shaft.
Jenkins teaches wherein the working channel is configured to be removably inserted into the shaft (Figs.1A-1C, [0038]-[0041] surgical instrument 100 including a removable working channel 200; [0051]-[0053] distal end of the removable working channel 200 may be configured to releasably couple with the one or more coupling members 122 of the surgical instrument 100).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Azarbarzin et al. and Levy et al. to have wherein the working channel is configured to be removably inserted into the shaft as taught by Jenkins in order to provide removable working channel within the instrument and releasably coupled to distal portion ([0051]-[0053] of Jenkins). The modified device of Azarbarzin et al. in view of Levy et al. and in further view of Jenkins will hereinafter be referred to as the modified device of Azarbarzin et al., Levy et al. and Jenkins.
Claim 2-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Azarbarzin et al. (US 20080262302) in view of Levy et al. (US 20130172670), in further view of Jenkins (US 20180333044) and in further view of Miller (US 20180206708).	
Regarding Claim 2, the modified device of Azarbarzin et al., Levy et al. and Jenkins teach the claimed invention as discussed above concerning claim 1, and but does not teach wherein the at least one of the wire, the cable, or the conduit includes the wire or the cable, and wherein the wire or the cable is configured to operate at least one of an elevator of the distal tip, the viewing element, or the lighting element.
Miller teaches wherein the at least one of the wire, the cable, or the conduit includes the wire or the cable (cable 54), 
and wherein the wire or the cable is configured to operate at least one of an elevator of the distal tip, the viewing element, or the lighting element ([0055] multiple cables may be included in one or more sheaths to provide for articulation in other quadrants than the single axis articulation with elevators).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Azarbarzin et al., Levy et al. and Jenkins to have wherein the at least one of the wire, the cable, or the conduit includes the wire or the cable, and wherein the wire or the cable is configured to operate at least one of an elevator of the distal tip, the viewing element, or the lighting element as taught by Miller in order to provide elevator embedded in the coupler device to be raised or lowered ([0018]-[0019] of Miller). The modified device of Azarbarzin et al. in view of Levy et al., in further view of Jenkins and in further view of Miller will hereinafter be referred to as the modified device of Azarbarzin et al., Levy et al., Jenkins and Miller.
Regarding Claim 3, the modified device of Azarbarzin et al., Levy et al., Jenkins and Miller teach the claimed invention as discussed above concerning claim 2, and Miller teaches wherein the distal tip further includes a motor operative to raise or lower the elevator ([0019] articulation ability of the coupler device 10 may also take place with elements that do not involve cables, including for example, piezo electric materials, micro motors).
Regarding Claim 4, the modified device of Azarbarzin et al., Levy et al., Jenkins and Miller teach the claimed invention as discussed above concerning claim 3, and Miller teaches wherein the at least one of the wire, the cable, or the conduit includes the wire or the cable, and wherein the wire or the cable is configured to provide power to the motor ([0019] the device includes a power connector or motors to deliver energy, including electromagnetic energy, to the device to cause a transfer in force to change the angle of exit from the coupler device as an instrument is passed through the device).
Regarding Claim 17, the modified device of Azarbarzin et al., Levy et al. and Jenkins teach the claimed invention as discussed above concerning claim 16, and but does not teach wherein the distal tip further includes a motor operative to raise or lower the elevator.
Miller teaches wherein the distal tip (coupler device 10 at distal end 16) further includes a motor operative to raise or lower the elevator ([0019] articulation ability of the coupler device 10 may also take place with elements that do not involve cables, including for example, piezo electric materials, micro motors).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Azarbarzin et al., Levy et al. and Jenkins to have wherein the distal tip further includes a motor operative to raise or lower the elevator as taught by Miller in order to provide elevator embedded in the coupler device to be raised or lowered ([0018]-[0019] of Miller). The modified device of Azarbarzin et al. in view of Levy et al., in further view of Jenkins and in further view of Miller will hereinafter be referred to as the modified device of Azarbarzin et al., Levy et al., Jenkins and Miller.
Regarding Claim 18, the modified device of Azarbarzin et al., Levy et al., Jenkins and Miller teach the claimed invention as discussed above concerning claim 17, and Miller teaches wherein the at least one of the wire, the cable, or the conduit includes the wire or the cable, and wherein the wire or the cable is configured to provide power to the motor ([0019] the device includes a power connector or motors to deliver energy, including electromagnetic energy, to the device to cause a transfer in force to change the angle of exit from the coupler device as an instrument is passed through the device).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Azarbarzin et al. (US 20080262302) in view of Levy et al. (US 20130172670), in further view of Jenkins (US 20180333044) and in further view of Wood et al. (US 20070265499).	
Regarding Claim 9, the modified device of Azarbarzin et al., Levy et al. and Jenkins teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the distal tip is configured to be rotatable relative to the shaft.
Wood et al. teach wherein the distal tip is configured to be rotatable relative to the shaft ([0035]-[0037] distal portion rotates relative to the proximal portion; rotating portion 24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Azarbarzin et al., Levy et al. and Jenkins to have wherein the distal tip is configured to be rotatable relative to the shaft as taught by Wood et al. in order to provide increased flexibility of rotation at a distal end portion ([0039] of Wood et al.).
Regarding Claim 10, the modified device of Azarbarzin et al., Levy et al. and Jenkins teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the distal tip includes a motor configured to rotate the distal tip relative to the shaft.
Wood et al. teach wherein the distal tip is configured to be rotatable relative to the shaft ([0035]-[0037] distal portion rotates relative to the proximal portion; rotating portion 24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Azarbarzin et al., Levy et al. and Jenkins to have wherein the distal tip includes a motor configured to rotate the distal tip relative to the shaft as taught by Wood et al. in order to provide increased flexibility of rotation at a distal end portion ([0039] of Wood et al.). The modified device of Azarbarzin et al. in view of Levy et al., in further view of Jenkins and in further view of Wood et al. will hereinafter be referred to as the modified device of Azarbarzin et al., Levy et al., Jenkins and Wood et al.
Regarding Claim 11, the modified device of Azarbarzin et al., Levy et al., Jenkins and Wood et al. teach the claimed invention as discussed above concerning claim 9, and Wood et al. teach wherein the motor is configured to rotate a gear (Fig.7, gear teeth 93), and wherein the distal tip includes teeth (Fig.7, gear teeth 93) configured to engage with the gear (Figs.6A-7, rotate portion 24, joint 22, and gear teeth 93).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Azarbarzin et al. (US 20080262302) in view of Levy et al. (US 20130172670), in further view of Jenkins (US 20180333044) and in further view of Carter (US 20070208220).	
Regarding Claim 13, the modified device of Azarbarzin et al., Levy et al. and Jenkins teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the distal tip further comprises a distal tip elevator control wire for raising and lowering an elevator of an endoscope, wherein a proximal end of the elevator control wire includes a notch configured to mate with a slot of a shaft elevator control wire.
Carter teaches wherein the distal tip (tip 30) further comprises a distal tip elevator control wire (elevator wire 90) for raising and lowering an elevator of an endoscope ([0033] elevator wire 90, moving elevator 43), 
wherein a proximal end of the elevator control wire (elevator wire 90) includes a notch ([0030] radial notches or grooves for hold and maintaining fixed position) configured to mate with a slot of a shaft elevator control wire (elevator wire 90).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Azarbarzin et al., Levy et al. and Jenkins to have wherein the distal tip further comprises a distal tip elevator control wire for raising and lowering an elevator of an endoscope, wherein a proximal end of the elevator control wire includes a notch configured to mate with a slot of a shaft elevator control wire as taught by Carter in order to provide using notches for holding or maintaining the catheter in a relatively fixed longitudinal position while other components may be moved relative thereto, and control wires to manipulate elevator ([0030] and [0033p of Carter).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Azarbarzin et al. (US 20080262302) in view of Levy et al. (US 20130172670), in further view of Jenkins (US 20180333044) and in further view of Golan et al. (US 20160000455).	
Regarding Claim 14, the modified device of Azarbarzin et al., Levy et al. and Jenkins teach the claimed invention as discussed above concerning claim 1, but does not teach wherein a proximal end of the working channel includes a plurality of threads for securing the proximal end to a handle at a proximal end of the shaft.
Golan et al. teach wherein a proximal end of the working channel includes a plurality of threads for securing the proximal end to a handle at a proximal end of the shaft (Fig.4A, [0203] a coupler or adapter 406, for example, a threaded or bayonet type, at the distal end of operating handle 402 for connection to a complementary fitting on the device serving as a working channel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Azarbarzin et al., Levy et al. and Jenkins to have wherein a proximal end of the working channel includes a plurality of threads for securing the proximal end to a handle at a proximal end of the shaft as taught by Golan et al. in order to provide connecting mechanism for working channel to handle ([0203] of Golan et al.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Azarbarzin et al. (US 20080262302) in view of Levy et al. (US 20130172670), in further view of Jenkins (US 20180333044) and in further view of Fujimura (US 20160183914).	
Regarding Claim 15, the modified device of Azarbarzin et al., Levy et al. and Jenkins teach the claimed invention as discussed above concerning claim 1, but does not teach wherein a proximal end of the distal tip defines a port for operatively connecting an electronic element of the distal tip to a shaft cable or wire extending through the shaft.
Fujimura teaches wherein a proximal end of the distal tip defines a port (connection portion 24a) for operatively connecting an electronic element of the distal tip to a shaft cable or wire extending through the shaft (Fig.4, image pickup cable 31a, and light guide bundle 21a to connection portion 24a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Azarbarzin et al., Levy et al. and Jenkins to have wherein a proximal end of the distal tip defines a port for operatively connecting an electronic element of the distal tip to a shaft cable or wire extending through the shaft as taught by Fujimura in order to provide operating image pickup unit and an optical illuminating window ([0058] of Fujimura). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Snoke et al. (US 20080058595) in view of Levy et al. (US 20130172670).	
Regarding Claim 19, Snoke et al. discloses feeding a working channel through the shaft ([0008] working channel device may be removably connectable to the handle and positioned in another predetermined one of the plurality of lumens) 
and detachably coupling the working channel to a handle of the medical device ([0008] working channel device may be removably connected to the handle).
However, Snoke et al. do not teach Detachably coupling a distal tip to a shaft of a medical device, the distal tip having: a viewing element, and a lighting element.
Levy et al. teaches Detachably coupling a distal tip (302) to a shaft of a medical device (Fig.3), the distal tip (302) having: a viewing element (Fig.3, camera 338), and a lighting element (Fig.3, light source 340).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Snoke et al. to have Detachably coupling a distal tip to a shaft of a medical device, the distal tip having: a viewing element, and a lighting element as taught by Levy et al. in order to provide lighting and capturing images ([0056] of Levy et al.). The modified device of Snoke et al. in view of Levy et al. will hereinafter be referred to as the modified device of Snoke et al. and Levy et al.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Snoke et al. (US 20080058595) in view of Levy et al. (US 20130172670) and in further view of Azarbarzin et al. (US 20080262302).	
Regarding Claim 20, the modified device of Snoke et al. and Levy et al. teach the claimed invention as discussed above concerning claim 19, and Snoke et al. teach wherein the working channel defines a central lumen configured to receive a tool (Fig.12, [0046] working channel 40), 
wherein a wall of the working channel defines at least one additional lumen (Fig.12, lumens 66), 
wherein at least one of a wire, a cable, or a conduit passes through at least one additional lumen ([0078] steering wires can be routed from the position controller 41 through the steering wire lumens 66).
However, the modified device does not teach wherein the at least one of the wire, the cable, or the conduit is configured to be operatively connected to at least one of the elevator, the viewing element, the lighting element, or the nozzle.
Azarbarzin et al. teach wherein the at least one of the wire, the cable, or the conduit is configured to be operatively connected to at least one of the elevator, the viewing element, the lighting element, or the nozzle (Fig.2C, ports 260, 261, 250, 275; an irrigation port 260, drainage port 261 and pressure sensing port 210a, fiber optic elements 250, image sensor 230).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified the modified device of Snoke et al. and Levy et al. to have wherein the at least one of the wire, the cable, or the conduit is configured to be operatively connected to at least one of the elevator, the viewing element, the lighting element, or the nozzle as taught by Azarbarzin et al. in order to provide imaging, lighting, irrigation and drainage ports on a sidewall of the working channel ([0059] of Azarbarzin et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210228146 A1	Batchelor; Kester Julian et al.
US 20130261391 A1	Dejima; Takumi et al.
Batchelor et al. (US 20210228146) disclose a medical device with biliary diagnostic devices. Insertion section 28 can extend distally from handle section 32 and cable section 34 can extend proximally from handle section 32. Insertion section 28 can also include one or more working channels (e.g., an internal lumen) that can be elongate and support insertion of one or more therapeutic tools of functional section 30. The working channel can extend between handle section 32 and functional section 30. Additional functionalities, such as fluid passages, guide wires, and pull wires can also be provided by insertion section 28.  (See figure below and [0036]).

    PNG
    media_image1.png
    580
    445
    media_image1.png
    Greyscale

Dejima et al. (US 20130261391) discloses a propulsion assembly for endoscope. A motor rotates a wire device so as to rotate a magnetic bar at a distal end of the wire device to move the endless track device. The magnetic bar is in a form in which lines of N and S poles are wound helically, and operates as a worm gear. The magnetic rollers have N and S poles on its outer surface and operate as a worm wheel.  (See figure below and [0006]-[0020]).

    PNG
    media_image2.png
    363
    480
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                             
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795